Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2020 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16,30-32,34-36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the instant spec contains no support for the limitation “the granular de-dusting material is essentially free of granular enzyme”. The instant spec provides a definition for “essentially free” and also states that the de-dusting material is essentially free of other components such as eggs and animal products. However, the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 12 and 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6,11-16,30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Lima(US 6403549) in view of Kiesser(US 5739091) and Lohscheidt(US 2010/0068341).
  Regarding claim 1,4-6,11-13,30-32 De Lima teaches a granular enzyme de-dusting material that contains core comprising a starch(col 5, line 31-35), for example pregelatinized(cold swelling) potato starch(col 7, line 24-34; col 5, line 63). The core is mixed with a liquid medium containing an enzyme to form a granule, which prevents dusting of the enzyme(col 11, line 63-col 12, line 7). A coating layer comprising palm oil is applied on top of the granule in an amount of 0.5-50% of the granule(example 26; col 11, line 36-37) in order to further prevent dusting(col 11, line 14-19). 
Therefore, the granular de-dusting material comprises the starch core and palm oil coating material(i.e, materials that prevent dusting of the enzyme) . The core material can contain only starch as shown in example 26. Since the enzyme is present in a minimal amount(0.0001-0.1% in detergent examples), one can take the amounts of vegetable oil and starch in the coated granule as a whole to be the amounts of each component in the granular de-dusting material. Therefore, granular de-dusting material comprises 0.5-50% coating material such as palm oil with the balance being the starch in an amount of 50-95%. 
De Lima teaches the presence of starch but is silent on flour. However, Kiesser teaches enzyme granules comprising an enzyme and fillers such as cereal flour and/or starch. Wheat flour is a preferred source of cereal flour, i.e. would comprise 100% of the 
De Lima teaches that the enzyme granule can comprise an oil coating in order to prevent further dusting of the enzyme(example 26). De Lima does not specifically teach that the oil is essentially fluid at 25C, for example sunflower oil. However, Lohscheidt teaches an enzyme granule for animal feed that comprises an enzyme comprising core and a hydrophobic coating material arranged on the surface of the core(abstract). Lohscheidt further teaches that the oil can be in the form of sunflower oil(paragraph 56). It would have been obvious to use sunflower oil as the only coating oil in De Lima(i.e. 95-100% of the oils used) since Lohscheidt teaches that sunflower oil can be used as coating material for enzyme granules, similar to the enzyme granules of De Lima.
De Lima does teach the presence of enzymes in an amount of 0.0001-0.1% in the detergent examples. However, the instant spec states that(p.5, line 29-32) 
“In practice, in quantitative terms, a product is usually considered essentialllly free of a substance, if the content of the substance is 0 - 0.1 wt.%, in particular 0 - 0.01 wt.%, more in particular 0 - 0.005 wt.%, based on total weight of the product in which it is present.”

Regarding claim 2, Kiesser teaches that use of 0 to 17% cereal flour in the granular de dusting composition and not 20-30% as claimed. However, since cereal flour is a known contributor of starch and Kiesser teaches using starch and cereal flour interchangeably, it would have been obvious to slightly increase the amount of cereal flour depending on the total amount of starch needed to the final granule composition. 
Regarding claim 3, De Lima teaches that the granular de dusting material only contains starch and a coating of a waxy material such as palm oil(col 11, line 14-38; example 26). Therefore, the granular material consists essentially of vegetable materials. 
Regarding claim 14, De Lima teaches granulating the composition(col 10, line 66-col 11, line 5). Therefore, upon adding flour as taught in Kiesser, the flour would also become granulated. De Lima teaches that the starch is heat treated and is preferably pre gelatinized(col 7, line 12-19) in order to achieve greater elasticity and strength of the core. Therefore, it would have been obvious to also heat treat the flour in order to also gelatinize the flour and provide greater strength and elasticity of the core.  
Regarding claim 15, De Lima does not specifically teach that the granular composition is free-flowing. However, De Lima teaches the use of caking inhibitors(col 16, line 14-30). It would have been obvious to include caking inhibitors as taught in De Lima in order to cause the granular composition to be free flowing and free of undesirable clumping.
. 

Claims 7 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Lima(US 6403549) in view of Kiesser(US 5739091) and Lohscheidt(US 2010/0068341) further in view of Suzuki(6063822).
Regarding claims 7 and 36, De Lima does not specifically teach that the oil is refined and that it is essentially water-free. However, Suzuki teaches a method of dewatering oil or fat in order to achieve a purified oil or fat(abstract). It would have been obvious to dewater the oil in De Lima as taught in Suzuki in order to achieve a purified oil that is essentially water free. 

Claims 8-10,34,35 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Lima(US 6403549) in view of Kiesser(US 5739091) and Lohscheidt(US 2010/0068341) further in view of National Sunflower Association(Sunflower Oil fatty acid profiles)

	Regarding claims 8-10,34,35, Lohscheidt does not specifically teach that the sunflower oil is high oleic sunflower oil. However, The National Sunflower Association teaches that sunflower oil is generally present in 3 forms, one being high oleic sunflower oil. This sunflower oil contains 82% monounsaturated fatty acids, 9% polyunsaturated . 


Response to Arguments
Applicant's arguments filed 9/16/2020 have been fully considered but they are not persuasive. 
	The previous rejection over Spaeti is withdrawn due to applicant’s arguments. Upon further consideration, the pending claims 1-16,30-32,34-36 are now rejected over De Lima because the limitation “essentially free of” allows for some level of enzymes to be present. Please see the rejection above. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791